DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 9, 10, 12-15 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee, et al (KR 10-2016-0010711 – English Translation [Corresponding to US 2017/0219803 A1]).
In regard to claims 1 and 15, Lee et al discloses an optical imaging system comprising: a first lens having positive refractive power, a second lens having negative refractive power, a third lens, a fourth lens having negative refractive power, a fifth lens, and a sixth lens sequentially arranged from an object side to an imaging plane (page 1, 
Regarding claims 2 and 17, Lee et al discloses wherein R1/f < 0.42 → (-6.8392/2.141 = - 3.19 (page 7, sections 94 & 98]).
Regarding claims 3 and 18, Lee et al discloses wherein R4/f < 0.65 → (1.0646/2.141 = 0.50 (page 7, sections 94 & 98]).
Regarding claim 7, Lee et al discloses said optical imaging system comprising a stop disposed between the second lens and the third lens (page 3, section [33], Figure 1, “S1,” re: iris).  
Regarding claim 9, Lee et al discloses wherein the second lens comprises a convex object-side surface along an optical axis and a concave image-side surface along the optical axis (page 7, section [98], re: S3=1.252; S4=1.0646, Figure 1, “3*, 4*).
Regarding claims 10 and 19, Lee et al discloses wherein the third lens has a positive refractive power (page 1, Abstract) and a convex object-side surface along an optical axis (page 7, section [98], re: S6=4.7608, Figure 1, “6*”), and a convex image-side along the optical axis (page 7, section [98], re: S7= -1.2325, Figure 1, “7*”).
Regarding claim 12, Lee et al discloses wherein the fourth lens has a convex object-side surface along an optical axis (page 7, section [98], re: S8=2.4769, Figure 1, “8*”) and a concave image-side surface along the optical axis (page 8, section [98], re: S9=1.3871, Figure 1, “9*”).
Regarding claim 13, Lee et al discloses wherein the fifth lens has a positive or negative refractive power (page 1, Abstract), a concave object-side surface along an 
Regarding claim 14, Lee et al discloses wherein the sixth lens has a positive or negative refractive power (page 1, Abstract), a convex object-side surface along an optical axis (page 8, section [98], re: S12= 3.1318, Figure 1, “12*”), and a concave image-side surface along the optical axis (page 8, section [98], re: S13= 0.6196, Figure 1, “13*”).

Allowable Subject Matter
Claim 23 is allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claim 4: an optical imaging system as claimed, specifically comprising: a first lens having positive refractive power, a second lens having negative refractive power, wherein an angle of view of the optical system is 82 degrees or more, wherein a constant indicating brightness of the optical system, F-number, is less than 1.8, and wherein f6 > 25 mm, where f6 is a focal length of the sixth lens.
Claims 4-6, 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claim 4: an optical imaging system as claimed, specifically wherein |f6| > 25 mm.
The prior art fails to teach a combination of all the claimed features as presented in claims 5 and 16: an optical imaging system as respectively claimed in claims 1 and 15, specifically wherein v2 < 21.

The prior art fails to teach a combination of all the claimed features as presented in claim 8: an optical imaging system as claimed, specifically wherein the first lens comprises a convex object-side surface along an optical axis and a concave image-side surface along the optical axis.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 7, 9, 10, 12-15 and 17-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324.  The examiner can normally be reached on Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        May 25, 2021